Citation Nr: 1207421	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-23 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, prior to April 29, 2009.

2.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, from April 29, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, prior to April 29, 2009.

4.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, from April 29, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to April 29, 2009, peripheral neuropathy, right lower extremity, is manifested by mild, incomplete paralysis.

2.  From April 29, 2009, peripheral neuropathy, right lower extremity, is manifested by moderate, incomplete paralysis.

3.  Prior to April 29, 2009, peripheral neuropathy, left lower extremity, is manifested by mild, incomplete paralysis.

4.  From April 29, 2009, peripheral neuropathy, left lower extremity, is manifested by moderate, incomplete paralysis.




CONCLUSIONS OF LAW

1.  Prior to April 29, 2009, the criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2011).

2.  From April 29, 2009, the criteria for an evaluation of 20 percent for peripheral neuropathy, right lower extremity, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2011).

3.  Prior to April 29, 2009, the criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2011).

4.  From April 29, 2009, the criteria for an evaluation of 20 percent for peripheral neuropathy, left lower extremity, have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.123, 4.124, 4.214a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  (The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claims at issue.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.)

In March 2008, VA provided notice to the Veteran regarding VA's duty to notify and to assist.  See Pelegrini, 18 Vet. App. at 120-21.  This letter also informed him of the information necessary to establish an effective date or disability rating.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  

The Board next notes that the Veteran is challenging the initial evaluation assigned following the grant of service connection for his lower extremity disabilities.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91; also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  

With regard to the duty to assist, the Veteran's service treatment records and available pertinent post-service medical records have been obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As such, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in connection with his claims, most recently, in August 2008.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination results obtained in this case are adequate, as the examination report is predicated on a reading of pertinent medical records and provides findings relevant to the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  See 38 C.F.R. § 3.159(c)(4).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2011). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the evidence of record does establish an additional, distinct time period where each service-connected disability on appeal has resulted in symptoms that would warrant a staged rating (prior to April 29, 2009; and from April 29, 2009, for each lower extremity).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with    38 C.F.R. § 4.25 (2011).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  When rating a disability of the musculoskeletal system, functional loss due to pain, weakened movement, fatigability, and pain on movement are factors to be considered.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the Veteran's disabilities are rated pursuant to Diagnostic Code 8520, which pertains to paralysis of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete, paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve, and a 40 percent rating is assigned when incomplete paralysis is moderately severe.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011). 

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6 (2011)

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, as is the case here, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a (2011).

Treatment records from Eglin AFB, dated from October 2003 to January 2004, note the diagnosis of diabetic peripheral neuropathy.  A loss of protective sensation was noted.  A June 2007 TriCare report indicated that there were no changes in the Veteran's peripheral neuropathy manifestations.  

The Veteran was afforded a VA examination in August 2008.  At that time, he did not report any prescribed bed rest or periods of incapacitation.  He was independent in his activities of daily living, and he denied any occupational impediments.  He did, however, note progressive numbness in his feet with increased frequency of falling (once per week).  He reported decreased sensation, tingling sensation, and "heaviness" to both feet for the prior year and a half.  He did not report any significant flare-ups, nor did he report any current treatment.  Paresthesias and dysesthesias, affecting the peripheral nerves in both lower extremities, were reported.

On examination, the Veteran was able to heel, toe, and heel-to-toe walk without difficulty.  Sensation was symmetrical and equal in all areas to pinprick, dull and light tough, except subjective decreased sensation to both lower extremities with pinprick and dull touch.  Vibratory sense was intact in all areas, except for a subjective decrease at the ankles.  Deep tendon reflexes were symmetrical and equal bilaterally.  Straight leg raise was negative bilaterally.  The examiner noted that lower extremity sensor impairment amounted to subjective neuralgia.  The Veteran was diagnosed with peripheral neuropathy of the bilateral lower extremities.  See VA examination report, August 2008.

A TriCare report dated in April 2009 indicated that the Veteran experienced numbness and mild burning in the feet up to the ankles.  A May 2009 report noted sensory loss where the feet meet the ankles, consistent with diabetic neuropathy.  A private report from May 2009 noted that the Veteran appeared to have lost protective sensation, that he was unable to distinguish between sharp and dull, even light pressure, and deep palpation of the foot caused a very faint feeling.  During the examination, the provider was forced to push very hard on the plantar aspect of the feet for the Veteran to even know that his feet were being examined.  Loss of proprioception sensation was also noted.  Loss of the normal deep tendon reflexes of the Achilles and patella was reported, bilaterally.  A mild apropulsive gait was noted.  There was no limping or antalgia.  Rising up on the toes, rocking back on the heel, and inverting the foot caused instability and listing to one side or the other.  Moderate to severe peripheral neuropathy was diagnosed.  

The Veteran was seen by a private provider in June 2009 complaining of leg pain and numbness.  A nerve conduction study was conducted later that month.  Following a comprehensive report, it was noted that lower extremity motor and sensory findings were abnormal on the right side.  Based on study data, the Veteran's diabetic neuropathy was characterized by mild nerve conduction abnormalities.  

In May 2010, the Veteran's provider authored a statement which noted that, during examination, the Veteran demonstrated moderate to severe peripheral neuropathy.  He stated that the June 2009 test confirmed the presence of diabetic neuropathy, with mild nerve conduction abnormalities.  The provider stated that patients are treated, not tests, and that the clinical signs and symptoms with which the patient presents are the basis for treatment.  He noted that the Veteran has a loss of protective sensation bilaterally, a loss of vibratory sensation bilaterally, and has decreased ability to distinguish sharp, dull, hot, and cold.  It was further noted that the Veteran demonstrated an abducted apropulsive gait and required orthopedic shoes and inserts to alleviate the potential for problems concerning the loss of sensation in his feet.  While the Veteran did not have incomplete paralysis from the knee, the provider opined that a 20 percent rating is warranted for the Veteran's disability, due to the loss of protective sensation which is vitally important to ascertain proprioception when walking (the recognition of abrasions or calluses, for example).  

Prior to April 29, 2009, the Veteran's bilateral disability is properly rated at 10 percent.  Treatment reports prior to the August 2008 VA examination do not indicate symptoms of moderate incomplete paralysis.  While a loss of protective sensation was noted, the Veteran did not complain of pain in either lower extremity, and there is no clinical indication of record do demonstrate that a higher rating is warranted for this period.  The Veteran's August 2008 VA examiner observed progressive numbness in his feet with increased frequency of falling, decreased sensation, tingling sensation, and "heaviness" to both feet.  On examination, however, the Veteran was able to heel, toe, and heel-to-toe walk without difficulty.  Sensation was symmetrical and equal in all areas to pinprick, dull and light tough, except subjective decreased sensation to both lower extremities with pinprick and dull touch.  Vibratory sense was intact in all areas, except for a subjective decrease at the ankles.  While some sensory loss was noted, mild sensory deficit is contemplated within the Veteran's 10 percent disability rating.  As such, a higher rating is not warranted for either lower extremity during this period.

From April 29, 2009, the date in which the Veteran complained of burning in his feet up to the ankles, the Board finds that the Veteran's bilateral leg disabilities are more severe than the current evaluation of 10 percent indicates.  Per his private provider, the Veteran has a loss of protective sensation bilaterally, a loss of vibratory sensation bilaterally, and has decreased ability to distinguish sharp, dull, hot, and cold.  It was further noted that the Veteran demonstrated an abducted apropulsive gait and required orthopedic shoes and inserts to alleviate the potential for problems concerning the loss of sensation in his feet.  The provider stated that these manifestations were moderate to severe in nature, despite the nerve conduction study which indicated that the Veteran's peripheral neuropathy was mild.  As such, a 20 percent rating is warranted for moderate peripheral neuropathy of the bilateral lower extremities.

However, despite the statement from his provider that his manifestations are moderate to severe in nature, the Board notes that his symptoms do not warrant a moderately severe rating based upon the factors outlined above.  The provider stated that the Veteran's incomplete paralysis did not extend to the knee, and there is no other evidence of record to demonstrate manifestations resulting in moderately severe impairment.  The record lacks competent and probative objective clinical evidence to demonstrate that the Veteran's bilateral leg disabilities represent moderately severe incomplete paralysis or severe incomplete paralysis to include marked muscular atrophy.  Further, as the involvement is wholly sensory, a rating beyond the moderate degree is not warranted in this case.   See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing pain and numbness.  See Washington, 19 Vet. App. at 362.  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  See Espiritu, 2 Vet. App. at 495.  Furthermore, the Board finds the objective medical findings and opinions provided by the experts of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disabilities have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disabilities have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In light of the foregoing, the Board finds that a higher evaluation of 20 percent, but not higher, is warranted for each disability addressed herein from April 29, 2009.  Prior to that date, an increased evaluation is not warranted for either extremity.  As such, the Veteran's increased ratings claims, from April 29, 2009, are granted with an evaluation of 20 percent, bilaterally. 


ORDER

Prior to April 29, 2009, entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

From April 29, 2009, entitlement to a 20 percent disability rating for peripheral neuropathy of the right lower extremity is granted, subject to the rules and regulations governing the award of monetary benefits.

Prior to April 29, 2009, entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

From April 29, 2009, entitlement to a 20 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


